Case: 14-60244      Document: 00512973283         Page: 1    Date Filed: 03/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60244
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 18, 2015
DAVID ISAAC MAZARIEGOS-VASQUEZ,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A089 229 948


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       David Mazariegos-Vasquez, a native and citizen of Guatemala, petitions
for review of the Board of Immigration Appeals’ (BIA) dismissal of his appeal
from the denial of his application for withholding of removal. As he fails to
address the denial of his applications for asylum and relief under the
Convention Against Torture (CAT), any challenge to the denial of those




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60244    Document: 00512973283       Page: 2   Date Filed: 03/18/2015


                                 No. 14-60244

applications has been abandoned. See Zhu v. Gonzales, 493 F.3d 588, 593 n.10
(5th Cir. 2007); Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      The BIA determined that Mazariegos-Vasquez was ineligible for
withholding of removal because he failed to show a nexus between the harm
he feared from criminal gangs and any protected ground under the
Immigration and Nationality Act. Specifically, Mazariegos-Vasquez claimed
to be part of a particular social group consisting of educated and religious
people in Guatemala who were approached by gangs and refused to join them.
      Mazariegos-Vasquez argues that, contrary to the immigration judge’s
(IJ) finding, he established past persecution and that, contrary to the findings
of the IJ and the BIA, he demonstrated a nexus between the harm he feared
and his membership in the proposed social group. He also states that his
proposed social group should be recognized for purposes of withholding of
removal because, in Tapiero de Orjuela v. Gonzales, 423 F.3d 666 (7th Cir.
2005), the Seventh Circuit recognized educated, landowning cattle farmers as
a distinct social group for purposes of asylum.
      We review the decision of the BIA and will consider the IJ’s decision only
to the extent it influenced the BIA. Shaikh v. Holder, 588 F.3d 861, 863 (5th
Cir. 2009). The BIA made no determination regarding whether Mazariegos-
Vasquez had been persecuted in the past and thus was not influenced by the
IJ’s findings in that regard.   Accordingly, we do not address Mazariegos-
Vasquez’s challenge to the IJ’s findings regarding persecution. See Dayo v.
Holder, 687 F.3d 653, 658 n.2 (5th Cir. 2012).
      As Mazariegos-Vasquez has not shown that the BIA’s determination that
he was not a member of a particular social group was arbitrary or capricious,
we will not disturb that determination. See Orellana-Monson v. Holder, 685
F.3d 511, 518-21 (5th Cir. 2012). Further, the record before us does not compel



                                       2
    Case: 14-60244   Document: 00512973283    Page: 3   Date Filed: 03/18/2015


                               No. 14-60244

a conclusion contrary to that of the BIA that Mazariegos-Vasquez failed to
show a nexus between the feared harm and the alleged social group. See Zhang
v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).    Accordingly, Mazariegos-
Vasquez’s petition for review is DENIED.




                                     3